After the interpleader this was an action in equity, and we think it should have been tried as such. It seems to us that the insured intended to give the avails of the policy to his daughter *959Margaret providing she outlived him. This was attempted to be accomplished by an assignment duly executed, which was delivered to the agent. The clause that it should -not be operative until indorsed on the policy was obviously for the company’s own protection, and as between the present parties to this litigation it did not require the physical entry to effect a valid change in the beneficiary. The judgment and order are, therefore, reversed and a new trial granted, but without costs. Jenks, P. J., Thomas, Rich, Blackmar and Jaycox, JJ., concurred.